DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This office action considers claims 1-20 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
patterning the semiconductor stack to form a first fin and a second fin adjacent to the first fin; and removing the second semiconductor layers to obtain a first group of nanosheets over the first fin and a second group of nanosheets over the second fin, wherein a lateral spacing between one of the nanosheets in the first group and a corresponding nanosheet in the second group is smaller than a vertical spacing between each of the nanosheets in the first group.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for fabricating a semiconductor structure in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, patterning the semiconductor stack to form a first fin and a second fin adjacent to the first fin; and removing the second semiconductor layers to obtain a first group of nanosheets over the first fin and a second group of nanosheets over the second fin, wherein a lateral spacing between one of the nanosheets in the first group and a corresponding nanosheet in the second group is smaller than a vertical spacing between each of the nanosheets in the first group. Hence, Claim#1 is allowable. 

The following is a statement of reasons for allowance for claim 7. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a first semiconductor nanosheet; and a second semiconductor nanosheet over the first semiconductor nanosheet; a first ferroelectric layer surrounding the first semiconductor nanosheet; and a first metal gate layer surrounding the first ferroelectric layer.” as recited in claim 9 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for fabricating a semiconductor structure in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, a first semiconductor nanosheet; and a second semiconductor nanosheet over the first semiconductor nanosheet; a first ferroelectric layer surrounding the first semiconductor nanosheet; and a first metal gate layer surrounding the first ferroelectric layer. Hence, Claim#9 is allowable. 

The following is a statement of reasons for allowance for claim 13. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a third semiconductor nanosheet above the first semiconductor nanosheet; and a fourth semiconductor nanosheet above the second semiconductor nanosheet; removing the third semiconductor nanosheet; and forming a conductive via at a position directly above the first semiconductor nanosheet.” as recited in claim 13 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for fabricating a semiconductor structure in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, a third semiconductor nanosheet above the first semiconductor nanosheet; and a fourth semiconductor nanosheet above the second semiconductor nanosheet; removing the third semiconductor nanosheet; and forming a conductive via at a position directly above the first semiconductor nanosheet. Hence, Claim#13 is allowable.

The most relevant prior art of references Frougier et al.  (US PGpub: 2020/0287046 A1), in FIG. 14-20, substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 7 and 13 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1, 9 and 21 are deemed patentable over the prior art.
Claims 2-6, 8-12 and 14-20 are allowed as those inherit the allowable subject matter from claim 1, 7 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828